OPINION ON REHEARING.
Day, J.
Upon the petition of appellants a rehearing was granted in the foregoing case. The appellee replied to the argument of petitioners, and the cause is again submitted for determination. The casáis briefly this: In 1873, T. E. Pal*129iner and wile executed a mortgage upon eighty acres of land, forty acres of which constituted their homestead. Afterward they sub-divided the homestead forty into three lots, designated. as lots 1, 2 and 3. Subsequently, for the expressed consideration of $5,000, they conveyed by warranty deed the forty other than the homestead, and lot No. 1 of the homestead, to C. TL Palmer. At the same time, for the expressed consideration of $3,000, they conveyed by warranty deed lot No. 3 to Anna L. Palmer. T. E. Palmer and wife still retain lot No. 2, and occupy it as a homestead. The plaintiff brings this action to foreclose the mortgage of 1873. The. defendants, Palmer and wife, filed a cross-petition, ashing that the lands conveyed by them-be first sold in satisfaction of the mortgage, and that lot No. 2 be not sold except to satisfy a balance remaining after exhausting the other lands. "We cannot regard this request of the defendants in any other sense than as inequitable and unreasonable. The defendants sold the land with the usual covenants of warranty, and, as between the grantor and the grantee, it cannot be maintained that the conveyance was subject to the mortgage. T. E. Palmer, it must be assumed, received a full consideration for the conveyance, and his wife, in legal contemplation, received a sufficient consideration for the release of her dower. What equity is there in permitting them now, after they have received full consideration for an absolute conveyance, to turn upon the grantees and insist that the primary burden of the mortgage shall fall upon them,' to the end that they (Palmer and wife) may hold a portion of the mortgaged premises discharged from the mortgage. It is insisted that, if the majority opinion is adhered to, the way is rendered easy for depriving a wife of her homestead, by first inducing her to mortgage it with other lands, and then to convey the other lands. But this apprehended evil is more imaginary than real. The wife may always protect herself from such results by refusing to execute a subsequent conveyance, except as subject to the prior mortgage.
*130i. statutes : tioii'of*: the troifedhythe intention. Appellant refers to section 1993 of the Code, and insists that it must be literally construed and enforced. Many autkorities have been cited by the appellants which maintain that general words in a statute must reeeive a general construction, and that, if there be ,. , , TT no exception, the court can create none.’ Upon the other hand, it has been held that it is frequently the duty of courts to restrain, or qualify, or enlarge the ordinary meaning of words, in order to carry into effect the intention of the statute (Bengett v. Bengett, 1 Ohio, 207); and that effects and consequences of a construction are to be considered, and where, from a literal interpretation, an effect would follow contrary to the whole intent and spirit of the statute, the intent, and not the literal meaning, must be regarded (Ryegate v. Wordsboro, 36 Vt., 746); and that, where a statute will operate unjustly, or absurd consequences will follow, if the literal meaning is taken, the intention as gathered from the whole will prevail (Exparte Ellis, 11 Cal., 222; Ingraham v. Speed, 30 Miss., 410; Burch v. Newberry, 10 N. Y., 374), and that, if following the literal meaning will lead to absurd consequences, the literal meaning will be controlled. State v. Clark, 5 Dutch., 96; Taylor v. Taylor, 10 Minn., 107; Donnell v. The State, 2 Ind., 658; City of Jeffersonville v. Weems, 5 Ind., 546; Benton v. The Mayor, 28 Ind., 248; Johnson v. Ballou, 28 Mich., 379; Heny v. Tilson, 17 Vt., 419.
Whatever may be advanced against the propriety of this manner of construction, yet, in order to prevent a failure of justice and avoid absurdities, courts have always been compelled to adopt it, and, perhaps, always will be under the necessity of doing so. The earliest as well as the most striking illustration of the necessity of this mode of construction, is that referred to by Blackstone, in which it was held, although not until after long debate, that the Bolognian law, which enacted “that whosoever drew blood in the streets should be punished with the utmost severity,” did not extend *131to a surgeon who opened the vein of a person that fell down in the street with a fit. The same author furnishes another striking illustration in a ease put by Cicero, in which it was determined that a law providing that the ship and lading should belong to those who staid in the ship in a storm, did not apply to a sick passenger, who* by reason of his disease, was unable to get out and escape. See 1 Blackstone’s Co'm., page 60.
The appellants cite a number of cases which, they claim, are in conflict with the construction placed upon the statute in the foregoing majority opinion. But, as we understand these cases, they are not in point. They are, for the most part, cases in which it was held that a junior mortgagee of property not included in the homestead, could not require that a senior mortgagee should first exhaust the homestead property, so as to leave the other mortgagee property for the satisfaction of the junior mortgage. The inapplicability of such cases is evident. ¥e have carefully examined the case, and we feel constrained to hold that the original opinion should be adhered to.
Affirmed,
Beck, J., adhered to the views expressed in his foregoing dissenting’ opinion